       Case 2:19-cr-00448-DLR Document 26 Filed 10/22/19 Page 1 of 1



 1
 2
 3
 4
 5                        IN THE UNITED STATES DISTRICT COURT
 6                            FOR THE DISTRICT OF ARIZONA
 7
 8   United States of America,                         No. CR-19-00448-002-PHX-DLR
 9                         Plaintiff,                  ORDER
10   v.                                                (COMPLEX CASE)
11   James B. Panther, Jr.,
12                         Defendant.
13          Upon motion of the Defendant, noting the concurrence of the Government in the
14   request, and good cause appearing,
15          IT IS ORDERED that the Motion to Designate Case as Complex, Continue the
16   Trial Date and Set a Status Conference (Doc. 25) pursuant to Local Rule 16.2 is granted.
17          IT IS FURTHER ORDERED that the parties shall appear for a Scheduling
18   Conference in this case on November 12, 2019 at 1:30 p.m. to address the dates by when
19   various pleadings and other submissions must be exchanged among the parties and/or filed
20   with the Court.
21          IT IS FURTHER ORDERED that the parties are to submit a joint proposed
22   scheduling report no later than Noon, November 5, 2019 outlining deadlines for document
23   and witness disclosure, for motions and for trial to which there is agreement. If there are
24   deadlines for which there is not agreement, each party will state a proposed deadline and
25   the justification.
26          Dated this 22nd day of October, 2019.
27
28

                                                  Douglas L. Rayes
                                                  United States District Judge
